Case 1:18-cv-02468-MSK Document 38 Filed 05/01/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02468-MSK

ROCKY MOUNTAIN WILD;
NATIONAL PARKS CONSERVATION ASSOCIATION;
CENTER FOR BIOLOGICAL DIVERSITY; and
WILDEARTH GUARDIANS,

       Plaintiffs,

v.

DAVID BERNHARDT, in his official capacity as Acting Secretary of the Interior; and
BUREAU OF LAND MANAGEMENT,

       Federal Defendants,

and

AMERICAN PETROLEUM INSTITUTE; and
INDEPENDENT PETROLEUM ASSOCIATION OF AMERICA,

Defendant-Intervenors.

   FEDERAL DEFENDANTS’ NOTICE OF FILING DETERMINATION OF NEPA
  ADEQUACY AND RECORD OF DECISION FOR JUNE 2018 COLORADO LEASE
                                    SALE
_____________________________________________________________________________


       Pursuant to the Court’s April 24, 2019 Order (ECF No. 37), Federal Defendants hereby

submit for the Court’s review, the Determination of NEPA Adequacy (“DNA”) (Attachment 1)

and Decision Record (Attachment 2) for the leasing decision in connection with the June 2018

Colorado Lease Sale. Although the Order specifically requested the environmental assessment

(“EA”) for that sale, no such document exists because the agency, consistent with its regulations,

prepared a DNA in lieu of an EA and explained its rationale for doing so in the DNA.




                                                1
Case 1:18-cv-02468-MSK Document 38 Filed 05/01/19 USDC Colorado Page 2 of 3




       BLM however, in its preparation of the DNA, referenced the analysis of potential

alternatives and impacts in the environmental impact statements for the Resource Management

Plans for each of the field offices where the lease parcels in issue are located, and the

environmental assessment prepared for the June 8, 2017 leasing decision, which support the

conclusions described in the DNA. While these rather voluminous documents form part the

administrative record to be lodged with the Court, Federal Defendants could also, if the Court

requires, provide them for the Court’s consideration of their Motion to Sever and Transfer to the

District of Utah (ECF No. 15).

       Respectfully submitted, May 1, 2019, by

                                                      JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General
                                                      Environment and Natural Resources Division
                                                      U.S. Department of Justice

                                                       /s/ Michelle-Ann C. Williams
                                                      MICHELLE-ANN C. WILLIAMS, Trial
                                                      Attorney
                                                      Natural Resources Section
                                                      Environment and Natural Resources Division
                                                      P.O. Box 7611 Washington, D.C. 20044
                                                      202-305-0420 (tel.), 202-305-0506 (fax)
                                                      michelle-ann.williams@usdoj.gov

                                                      Counsel for Federal Defendants




                                                  2
Case 1:18-cv-02468-MSK Document 38 Filed 05/01/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing is being filed with the Clerk of the Court using the

CM/ECF system, thereby serving it on all parties of record, this 1st day of May, 2019.



                                              /s/ Michelle-Ann C. Williams
                                              MICHELLE-ANN C. WILLIAMS
                                              Counsel for Federal Defendants




                                                 3
